Adams, J.
(dissenting). I do not believe the trial judge erred in refusing to admit in evidence the agreement for sale of the property for $620,000. In a pretrial memorandum, entered August 31, 1965, it was provided:
“It is further ordered that on or before October 15 all exhibits to be used at the trial shall be submitted to opposing counsel for examination. In the event that some exhibit is discovered or prepared after October 15, it shall be shown to opposing counsel forthwith, and all counsel reserve the right to object if the time of exhibition of such exhibit comes too near commencement of the trial to permit them to meet such evidentiary weight that the exhibit may have by the preparation of proofs to counteract it. No exhibits shall be received at the trial which have not been processed in the above manner.”
The Seholz Homes, Inc., agreement was entered into on October 22, 1965. It was submitted to *34counsel for plaintiff on October 25, 1965. Trial began October 26, 1965.
The trial judge,' in part, found:
“This has been a strenuous trial, a time-consuming trial,, and I am certain that the time of all counsel on both sides of the table has been completely taken up by tkeir conduct of the trial in the courtroom and the work they necessarily had to do between court sessions.
“These remarks that I have just made go to the contention of Mr. Starr that the rules laid down by this court in a pretrial memorandum have not been followed, and that would appear to be the case.”
The purported sales agreement,1 entered into on the eve of the trial, certainly contains enough loop*35holes for it to be characterized, as it was by the trial judge, as a conditional agreement. When an agreement contains as many conditions allowing disaffirmance or nonperformance as this one does, and *36when that agreement is sprung upon opposing counsel the day before trial, in view of the express provisions of the pretrial memorandum, it was not error for the judge to deny its admission.
I vote to affirm the Court of Appeals.
T. M. Kavanagh, J., concurred with Adams, J.

 The body of the sales agreement reads as follows:
“1. Seller agrees to sell to purchaser and purchaser agrees to purchase from seller, under the terms and conditions hereinafter contained, the following described land and premises situated in the township of Kalamazoo, Kalamazoo county, Michigan:
“That part of the east 1/2 of the northeast 1/4 of the southwest 1/4 of section 17, T. 2 S., It. 11 W., lying south of West Main street, and that part of the southeast 1/4 of the southwest 1/4 of said section not included within the plat of Knollwood and containing 38.9 acres, more or less.
“Subject to conditions, restrictions, and easements of record.
“2. The purchase priee therefore shall be computed at the rate of $16,000 per acre, as disclosed by competent survey, and which is estimated to approximate $620,000. The exaet purchase priee shall be determined by multiplying the number of acres therein contained, as determined by a registered land surveyor, times the rate of $16,000 per acre.
“3. The foregoing purchase priee shall be paid by purchaser to seller, as-follows:
“l/4tli thereof, less the sum of $1,000 paid herewith, on or before 90 days following the termination by a judgment of no necessity, dismissal or discontinuance of the pending condemnation proceedings involving said land and the entry of the order dismissing the Us pendens filed against said property by the board of control of Western Michigan University which shall be satisfactory to purchaser’s attorney; l/4th thereof, or more, on or before 24 months following the. date of the first l/4th payment hereinbefore provided; l/4th thereof, oí- more, on or before 36 months following the date of said first 1/4th payment; and 1/4th thereof, or more, on or before 48 months following the date of said first l/4th payment. Interest to be computed on the unpaid balance of principal annually at the rate of 5% per annum and paid annually in addition to the foregoing principal payments.
*35“4. It is further understood and agreed that purchaser shall be entitled to the conveyance by stamped warranty deed of a pro rata portion of the land, commensurate with the amount of principal paid to seller at the time of payment.
“5. Seller shall furnish to purchaser, upon demand, an abstract of title disclosing a merchantable title of record in seller, free of all liens and encumbrances except utility easements of record, if any. Purchaser shall be entitled to retain said abstract as his own property, from and after the payment of the first quarterly installment due hereunder.
“It is understood that the land is presently subject to a Us pendens in favor of the board of control of Western Michigan University, which must be discharged to the satisfaction of purchaser’s attorney prior to any further obligation accruing hereunder against purchaser.
“It is further understood that purchaser shall be under no further obligation hereunder in the event that soil tests, to be made at purchaser’s expense indicate unfavorable conditions in purchaser’s opinion, for the construction of apartments.
“Seller agrees to furnish, at seller’s expense, public sanitary sewer line to service the said land to the southerly boundary of the said land. Seller further warrants that city water is already available to the site. In the event the pending condemnation proceedings do not end with the discharge of said Us pendens and a determination that it is not necessary for said board of control to acquire said land by a judgment of no necessity, dismissal or discontinuance, the earnest money payment paid herewith shall be returned to purchaser. In the event that a portion only of said property is taken by eminent domain and a usable portion in the opinion of purchaser remains in seller for the construction of apartment buildings, the within agreement shall apply to sueh remaining usable portion at the same rates herein specified.
“6. All real estate taxes and assessments required to be paid against the property or any portion thereof, prior to the date the first installment payment herein provided for is actually paid, shall be paid by seller. Any and all real estate taxes and assessments thereafter coming due against said property shall be paid by purchaser.
“7. It is understood that the purpose of the within purchase is to construct apartment buildings upon the property. Any land restrictions or zoning which would make such purpose impossible will effeet a termination of this agreement.
“8. It is recognized that Beverly drive is dedicated less than 66 feet in width and is an access road to the subject property. Should the county road commission of Kalamazoo or any other governmental unit require a road of greater width for sueh aecess, seller covenants and agrees to supply sueh additional width for such purpose at seller’s expense.
“9. In executing the within contract, purchaser contemplates obtaining at least 80% financing for land acquisition, development and construction of apartment buildings. Purchaser acknowledges and represents that such financing is currently available to purchaser. *36In the event that equivalent financing as is now available to the purchaser, cannot be obtained by the purchaser within 90 days following the termination of the pending condemnation litigation on the basis herein described or within such additional period not exceeding 6 months from said termination of litigation, this contract shall beeome null and void and the earnest money payment shall be refunded.
“10. Time is deemed to be of the essence of this agreement and the same shall be binding upon the heirs, representatives and assigns of the seller and the successors and assigns of purchaser.
“11. Provided purchaser shall eomply with the terms and conditions of this agreement to be observed by purchaser as herein recited, purchaser shall be entitled to a refund of all earnest money deposited by purchaser in the event seller cannot or does not for any reason comply with the terms and conditions hereof.”